UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7563



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHILE ANTHONY BLOUNT, a/k/a Markus
Williamson,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-94-246)


Submitted:   February 8, 2001          Decided:     February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michile Anthony Blount, Appellant Pro Se. Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michile A. Blount appeals the district court’s order denying

his motion to compel the Government to file a motion under Rule 35

of the Federal Rules of Criminal Procedure to reduce his sentence.

We have reviewed the record and the district court’s order and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. United States v. Blount, No. CR-94-246 (D.S.C.

filed Oct. 11, 2000; entered Oct. 12, 2000).   We also deny as un-

necessary Blount’s motion for a certificate of appealability.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2